Dunne, J.
Plaintiff sues herein to recover for certain labor performed and materials furnished. The answer admits all the allegations of the complaint except the reasonable value of the services. Annexed to the complaint and specifically numbered *724are the items of such services and materials claimed to have been performed or furnished. The defendant has set forth a general denial of such schedule. Plaintiff moves herein for judgment on the pleadings. “ If defendant desires to controvert the items, or any of them in respect to those matters or either of them, he must do so by specifically denying the numbered item or items in the respect- controverted. Notwithstanding a general denial in the answer, any item not specifically denied stands admitted in respect to delivery, reasonable value or agreed price as stated in the schedule. No motion to strike or to compel amendment is necessary.” (Innis, Pearce & Co. v. Poppenberg, Inc., 213 App. Div. 789.)
Motion granted, with leave, however, to defendant to plead over within ten days.